928 A.2d 536 (2007)
283 Conn. 911
Gregory J. CORREA
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided July 17, 2007.
H. Owen Chace, special public defender, in support of the petition.
Melissa L. Streeto, assistant state's attorney, in opposition.
The petitioner Gregory J. Correa's petition for certification for appeal from the Appellate Court, 101 Conn.App. 554, 922 A.2d 289 (2007), is denied.
ROGERS, C.J., did not participate in the consideration or decision of this petition.